                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Mark Allen Jenkins                                                 Docket No. 4:14-CR-16-lBO

                                 Petition for Action on Supervised Release

    COMES NOW Taran N. Sebum, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Mark Allen Jenkins, who, upon an earlier plea of
guilty to Bank Robbery, in violation of 18 U.S.C. § 2113(a), was sentenced by the Honorable James C. Fox,
Senior U.S. District Judge, on January 27, 2015, to the custody of the Bureau of Prisons for a term of 78
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 years. Mark Allen Jenkins was released from custody on July 30, 2019, at which
time the term of supervised release commenced.

   On September 25, 2019, the defendant's case was reassigned to the Honorable Terrence W. Boyle,
Chief United States Judge.

    On September 25, 2019, a Violation Report was submitted after the defendant tested positive for cocaine
use on September 9, 2019. In response to this drug use, the defendant was ordered to undergo increased
drug testing and substance abuse treatment.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant tested positive for cocaine use on September 23, 2019. When confronted, the
defendant acknowledged his drug use and signed an admission statement. He received a verbal reprimand
and was counseled about his actions. In response to this drug use, he will continue reporting for mental
health and substance abuse treatment at Straight Walk Family Services. As a sanction, we recommend he
be required to adhere to a curfew with electronic monitoring for a period not to exceed 60 days. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

     1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
        60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
        defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
        abide by all program requirements, instructions and procedures provided by the supervising officer .

.1   Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


Isl Dwayne K. Benfield                                 Isl Taron N. Sebum
Dwayne K. Benfield                                     Taron N. Sebum
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       201 South Evans Street, Rm 2.1"4
                                                                                           .. 1.:
                                                       Greenville, NC 27858-1137
                                                       Phone:252-830-2335
                                                       Executed On: October 4, 2019
                                                                                                           .,.·
Mark Allen Jenkins
Docket No. 4:14-CR-16-lBO
Petition for Action
Page2
                                     ORDER OF THE COURT

Considered and ordered this         '/ day of   8) ~      , 2019, and ordered filed and
made a part of the records in the above case.

~.4~                                     1
Chief U.S. District Judge          V
